DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0103543, filed on 08/23/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Che et al. (US-20200175361-A1).
Regarding Claim 1,
Che (US 20200175361 A1) teaches a neural network computing system, comprising: 
a processor (para [0043] The system 900 may include one or more processors 902 and system memory 904 communicatively coupled to the processor(s) 902.); and 
a deep learning framework under control of the processor (para [0014] Systems and methods discussed herein are directed to improving deep learning inference performance, and more specifically to improving the deep learning inference performance by partitioning the deep learning inference based on system fluctuation and available resources.), wherein the deep learning 5framework is configured to: 
obtain model information of a neural network model by reading at least one neural network model file (para [0021] The system may include an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform, and at block 402, a trained neural network model, such as a frozen model file, of a neural network, may be parsed into a data flow graph. Frozen model file (i.e. neural network file).); 
create a neural network graph of the neural network model using the model information (para [0021] The system may include an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform, and at block 402, a trained neural network model, such as a frozen model file, of a neural network, may be parsed into a data flow graph. The neural network may be a deep neural network that is associated with the edge device, the interconnect, and the cloud computing platform. The data flow graph may be a directed acyclic graph and may comprise a plurality of nodes. Data flow graph (i.e. neural network graph).); 
adjust the neural network graph such that the neural network model corresponds to an 10operation of a first hardware computing device and an operation of a second hardware computing device, which is different from the operation of the first hardware computing device (fig. 3; para [0019] The deep neural network may be represented by a data flow graph, such as a DAG 302 comprising a plurality of nodes. For this example, 13 nodes, 304 to 328 are shown to represent the DAG 302. The deep neural network, i.e., the DAG 302, may be partitioned to an edge side 330 and a cloud side 332 at a partition point. A decision may be made on how to partition the DAG 302 of a particular application based on the system variations. In this example, two possible partitioning planes based on the system variations are shown as partitions 334 and 336. Data flow graph variation (i.e. adjusted) so that the neural network operations correspond to a edge side 330 (i.e. first hardware device) and cloud side (i.e. second hardware device). para [0021] Each of the plurality of nodes may represent a corresponding tensor and an associated operation with the corresponding tensor, such as convolution, matrix multiply, rectified linear unit (ReLU), and the like.); 
divide the neural network model into a plurality of sub-models, including first and second sub-models (para [0021] parse (i.e. divide). Nodes (i.e. sub-models). para [0019] The deep neural network may be represented by a data flow graph, such as a DAG 302 comprising a plurality of nodes. For this example, 13 nodes, 304 to 328 are shown to represent the DAG 302. The deep neural network, i.e., the DAG 302, may be partitioned to an edge side 330 and a cloud side 332 at a partition point. Nodes partitioned to 330 (i.e. first sub-models). Nodes partitioned to 332 (i.e. second sub-models).); 
pipeline the first and second hardware computing devices by allocating the first and 15second sub-models to the first and second hardware computing devices, respectively (fig. 5; para [0027] The data flow graph 500 may comprise a plurality of nodes, 13 nodes from 504 to 528 are shown in this example, and each node may represent a corresponding tensor and an associated operation with the corresponding tensor as described above with respect to FIG. 4. The partition point 502 may divide the data flow graph 500 into an edge side 530 and a cloud side 532. An interconnect 534 is an interconnection from the last node 512 of the edge side 530 to the first node 514 of the cloud side. 13 nodes 504 to 528 (first sub-models) allocated to edge side 530 (i.e. first hardware device). Nodes 514 to 528 (i.e. second-sub-models) allocated to cloud side 432 (i.e. second hardware device).); and 
detect a reduced hardware latency measurement from among a plurality of hardware latency measurements obtained by changing at least one of hardware latencies of the first and second sub-models (para [0028] Latency of the data flow graph 500 may be calculated by assigning representative load or utilization levels to the nodes of the edge side 530 (represented as an edge 536), the interconnect 534, and the nodes of the cloud side 532 (represented as a cloud platform 538). As discussed above with reference to FIG. 4, a load level m between 1 and M (540), a load level or a bandwidth (BW) utilization level between 1 and N (542), and a load level k between 1 and K (544), may be assigned to the edge 536, the interconnect 534, and the cloud platform 538, respectively. And para [0029] For each combination of m, n, and k, a configuration with the smallest latency may be selected as a solution for the combination and stored in the database. That is, given m, n, and k as a combination, a configuration with a partition point location resulting in the smallest latency for the combination may be selected as a solution for the combination.).
Regarding Claim 2,
Che teaches the neural network computing system of claim 1, wherein changing the at least one of the hardware latencies of the first and second sub-models comprises replacing, merging, or dividing the first and second sub-models (para [0039] Compared to the lookup table 600, the lookup table 800 may include additional information regarding the sub-traversal graphs. Dotted lines 802, 804, 806, and 808 indicate re-partition ranges for the data flow graph 500. The range 802 covers all nodes 504-528 indicating that the re-partitioning calculation is the same as the partition calculation performed to determine the partition points 602 shown in the lookup table 600. Re-partitioning (i.e dividing first and second sub-models).
Regarding Claim 3,
Che teaches the neural network computing system of claim 1, wherein changing the at least one 25of the hardware latencies of the first and second sub-models comprises delegating part of the 23operation of the first hardware computing device, which has a longest hardware latency, to the second hardware computing device (fig. 3; para [0019] The deep neural network, i.e., the DAG 302, may be partitioned to an edge side 330 and a cloud side 332 at a partition point. A decision may be made on how to partition the DAG 302 of a particular application based on the system variations. In this example, two possible partitioning planes based on the system variations are shown as partitions 334 and 336. There are two possible partitions 334 and 336. At 336 nodes 304-318 (i.e. operations) are delegated to the edge side (i.e. first hardware computing device. At partition point 334 nodes 314-318 (i.e. operations of the first hardware device) are delegated to cloud side 332 (i.e. second hardware computing device). para [0021] Each of the plurality of nodes may represent a corresponding tensor and an associated operation with the corresponding tensor, such as convolution, matrix multiply, rectified linear unit (ReLU), and the like. Each node is associated with an operation. para [0031] Because the database 600 contains the profiled performance of each of the plurality of nodes, a solution, such as re-partitioning of the data flow diagram, may be readily accomplished by looking up a specific configuration in the database 600, which may also be referred as a lookup table 600. Nodes (i.e. operations) can be re-partitioned from the edge side (i.e. first hardware computing device) to the cloud side (i.e. second hardware computing device) to achieve the smallest latency. Also see figure 8.).
Regarding Claim 4,
Che teaches the neural network computing system of claim 1, wherein changing the at least one 5of the hardware latencies of the first and second sub-models comprises replacing, merging, or dividing the operations of the first and second hardware computing devices (para [0039] Compared to the lookup table 600, the lookup table 800 may include additional information regarding the sub-traversal graphs. Dotted lines 802, 804, 806, and 808 indicate re-partition ranges for the data flow graph 500. The range 802 covers all nodes 504-528 indicating that the re-partitioning calculation is the same as the partition calculation performed to determine the partition points 602 shown in the lookup table 600. Re-partitioning nodes representing operations of the first and second hardware device.).
Regarding Claim 17,
Claim 17 is the system corresponding to the neural network of claim 1. Claim 17 is substantially similar to claim 1 and is rejected on the same grounds.
 Regarding Claim 18,
Claim 18 is the system corresponding to the neural network of claim 1. Claim 18 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 19,
Claim 19 is the system corresponding to the neural network of claim 1. Claim 19 is substantially similar to claim 2 and is rejected on the same grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US-20200175361-A1) in view of Samson et al. (US-10178619-B1).
Regarding Claim 5,
Che teaches the neural network computing system of claim 1. 
	Che does not explicitly disclose
wherein changing the at least one of the hardware latencies of the first and second sub-models comprises changing an output, 10frequency, or mode of the first or second hardware computing device.
However, Samson (US 10178619 B1) teaches
wherein changing the at least one of the hardware latencies of the first and second sub-models comprises changing an output, 10frequency, or mode of the first or second hardware computing device (Col. 28 lines 39-44; Frequency changes have a lower associated latency than power-gate changes and in cases where the latter would introduce too much performance loss for, lowering the frequency when the hardware is idle waiting for the next work to arrive enables the system to maximize energy savings with minimal performance lose.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hardware of Che with the frequency change of Samson.
Doing so would allow for preventing performance loss by lowering the frequency to maximize energy saving (Samson Col. 28 lines 39-44;).
Regarding Claim 20,
Claim 20 is the system corresponding to the neural network of claim 5.  Claim 20 is substantially similar to claim 5 and is rejected on the same grounds.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US-20200175361-A1) in view of Cella et al. (US-20190324444-A1).
Regarding Claim 6,
Che teaches the neural network computing system of claim 1. 
	Che does not explicitly disclose
wherein changing the at least one of the hardware latencies of the first and second sub-models comprises changing a hardware capability of the first or second hardware computing device.
However, Cella (US 20190324444 A1) teaches
wherein changing the at least one of the hardware latencies of the first and second sub-models comprises changing a hardware capability of the first or second hardware computing device (para [0290] these same hardware configurations can also be shown to increase time of the vibration survey due to the latency delays associated with configuring the hardware for each independent test.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hardware of Che with the configuration of Cella.
Doing so would allow for collecting data with different filtering configurations to provide more post processing flexibility (Cella para [290])

Claims 7-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US-20200175361-A1) in view of Lai et al. (US-20220043688-A1).
Regarding Claim 7,
Che teaches a neural network computing method, comprising: 
obtaining model information of a neural network model by reading at least one neural network model file (para [0021] The system may include an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform, and at block 402, a trained neural network model, such as a frozen model file, of a neural network, may be parsed into a data flow graph. Frozen model file (i.e. neural network file).); 
creating a neural network graph of the neural network model using the model 20information (para [0021] The system may include an edge device, an interconnect connecting the edge device and a cloud computing platform, and the cloud computing platform, and at block 402, a trained neural network model, such as a frozen model file, of a neural network, may be parsed into a data flow graph. The neural network may be a deep neural network that is associated with the edge device, the interconnect, and the cloud computing platform. The data flow graph may be a directed acyclic graph and may comprise a plurality of nodes. Data flow graph (i.e. neural network graph).); 
dividing the neural network model into a plurality of sub-models, including first and second sub-models (para [0021] parse (i.e. divide). Nodes (i.e. sub-models). para [0019] The deep neural network may be represented by a data flow graph, such as a DAG 302 comprising a plurality of nodes. For this example, 13 nodes, 304 to 328 are shown to represent the DAG 302. The deep neural network, i.e., the DAG 302, may be partitioned to an edge side 330 and a cloud side 332 at a partition point. Nodes partitioned to 330 (i.e. first sub-models). Nodes partitioned to 332 (i.e. second sub-models).); 
pipelining first and second hardware computing devices by allocating the first and second sub-models to the first and second hardware computing devices, respectively, 24wherein the second hardware computing device performs a different operation from the first hardware computing device (fig. 5; para [0027] The data flow graph 500 may comprise a plurality of nodes, 13 nodes from 504 to 528 are shown in this example, and each node may represent a corresponding tensor and an associated operation with the corresponding tensor as described above with respect to FIG. 4. The partition point 502 may divide the data flow graph 500 into an edge side 530 and a cloud side 532. An interconnect 534 is an interconnection from the last node 512 of the edge side 530 to the first node 514 of the cloud side. 13 nodes 504 to 528 (first sub-models) allocated to edge side 530 (i.e. first hardware device). Nodes 514 to 528 (i.e. second-sub-models) allocated to cloud side 432 (i.e. second hardware device).); and 
Che does not explicitly disclose
compiling the first and second sub-models into the first and second hardware computing devices, respectively.
However, Lai (US 20220043688 A1) teaches
compiling the first and second sub-models into the first and second hardware computing devices, respectively (para [0056] At step 262, the processing system 100 processes each of the multiple sub-DAG computations and compiles an associated output file.).
Che and Lai are analogous because they are both directed towards directed acyclic graphs (DAG) for neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the DAG of Che with the compilation of Lai.
Doing so would allow for arranging and constructing the DAG to have a more optimized dependency model. This is done to improve efficiency and decrease processing time of the DAG model (Lai para [0066]).
Regarding Claim 8,
Che and Lai teach the neural network computing method of claim 7. Che further teaches further comprising: detecting a reduced hardware latency from among a plurality of hardware latency measurements obtained by changing at least one of hardware latencies of the first and second sub-models (para [0028] Latency of the data flow graph 500 may be calculated by assigning representative load or utilization levels to the nodes of the edge side 530 (represented as an edge 536), the interconnect 534, and the nodes of the cloud side 532 (represented as a cloud platform 538). As discussed above with reference to FIG. 4, a load level m between 1 and M (540), a load level or a bandwidth (BW) utilization level between 1 and N (542), and a load level k between 1 and K (544), may be assigned to the edge 536, the interconnect 534, and the cloud platform 538, respectively. And para [0029] For each combination of m, n, and k, a configuration with the smallest latency may be selected as a solution for the combination and stored in the database. That is, given m, n, and k as a combination, a configuration with a partition point location resulting in the smallest latency for the combination may be selected as a solution for the combination.).
Regarding Claim 9,
Che and Lai teach the neural network computing method of claim 8. Che further teaches wherein changing the at least one of the hardware latencies of the first and second sub-models comprises delegating part of an operation of the first hardware computing device, which has a longest hardware latency, to the second hardware computing device (fig. 3; para [0019] The deep neural network, i.e., the DAG 302, may be partitioned to an edge side 330 and a cloud side 332 at a partition point. A decision may be made on how to partition the DAG 302 of a particular application based on the system variations. In this example, two possible partitioning planes based on the system variations are shown as partitions 334 and 336. There are two possible partitions 334 and 336. At 336 nodes 304-318 (i.e. operations) are delegated to the edge side (i.e. first hardware computing device. At partition point 334 nodes 314-318 (i.e. operations of the first hardware device) are delegated to cloud side 332 (i.e. second hardware computing device). para [0021] Each of the plurality of nodes may represent a corresponding tensor and an associated operation with the corresponding tensor, such as convolution, matrix multiply, rectified linear unit (ReLU), and the like. Each node is associated with an operation. para [0031] Because the database 600 contains the profiled performance of each of the plurality of nodes, a solution, such as re-partitioning of the data flow diagram, may be readily accomplished by looking up a specific configuration in the database 600, which may also be referred as a lookup table 600. Nodes (i.e. operations) can be re-partitioned from the edge side (i.e. first hardware computing device) to the cloud side (i.e. second hardware computing device) to achieve the smallest latency. Also see figure 8.).
Regarding Claim 10,
Che and Lai teach the neural network computing method of claim 8. Che further teaches wherein changing the at least one of the hardware latencies of the first and second sub-models comprises replacing, merging, or dividing the first and second sub-models (para [0039] Compared to the lookup table 600, the lookup table 800 may include additional information regarding the sub-traversal graphs. Dotted lines 802, 804, 806, and 808 indicate re-partition ranges for the data flow graph 500. The range 802 covers all nodes 504-528 indicating that the re-partitioning calculation is the same as the partition calculation performed to determine the partition points 602 shown in the lookup table 600. Re-partitioning nodes representing operations of the first and second hardware device.).
Regarding Claim 11,
Che and Lai teach the neural network computing method of claim 7. Che further teaches wherein the first and second hardware computing devices are pipelined based on parameters defined in each of the neural network model files (para [0024] At block 408, performance of at least a part of the plurality of nodes, i.e., one or more nodes, over the load level range for the edge device and the cloud computing platform is profiled, and the profile is stored in a database. This performance may be measured by varying different parameters, such as changing core counts, core and memory frequencies, co-scheduling with other workloads, etc. The database may be augmented with simple models, such as interpolation and/or regression, to estimate points that are not stored. And para [0025] At block 410, a partition point of the data flow graph may be determined based on the profiled performance of the one or more nodes of the plurality of nodes stored in the database, or the lookup table. The partition point for the data flow graph may be determined by selecting a partition configuration having a desired characteristic, such as a smallest latency or highest energy efficiency, from the lookup table and identifying the test partition point of the partition configuration as the partition point of the data flow graph. desired characteristics (i.e. parameters)).
Regarding Claim 12,
Che and Lai teach the neural network computing method of claim 7. Che further teaches further comprising:  
25measuring a total hardware latency (para [0028] 
    PNG
    media_image1.png
    87
    455
    media_image1.png
    Greyscale
) by changing the first and second hardware computing devices in accordance with a dynamic hardware schedule (para [0024] At block 408, performance of at least a part of the plurality of nodes, i.e., one or more nodes, over the load level range for the edge device and the cloud computing platform is profiled, and the profile is stored in a database. This performance may be measured by varying different parameters, such as changing core counts, core and memory frequencies, co-scheduling with other workloads, etc.); and 
determining a reduced total hardware latency measurement (para [0029] That is, given m, n, and k as a combination, a configuration with a partition point location resulting in the smallest latency for the combination may be selected as a solution for the combination.).
Regarding Claim 13,
Che and Lai teach the neural network computing method of claim 7. Che further teaches further comprising: 
measuring a total hardware latency by adding/modifying pre- or post-processing in accordance with a change in an operation path (para [0024] For each load combination, one or more edges in the traversal order of the data flow graph may be identified, and latency may be calculated by placing a cut (test partition point) at one of the identified edges in the traversal order of the data flow graph. Traversal order (i.e. operation path). para [0039] Compared to the lookup table 600, the lookup table 800 may include additional information regarding the sub-traversal graphs. Dotted lines 802, 804, 806, and 808 indicate re-partition ranges for the data flow graph 500. The range 802 covers all nodes 504-528 indicating that the re-partitioning calculation is the same as the partition calculation performed to determine the partition points 602 shown in the lookup table 600. The range 804 covers the nodes 512-528 indicating that the re-partitioning calculation is based on the sub-traversal graph from the node 512 to the 528.); and 
determining a reduced total hardware latency measurement (para [0025] The partition point for the data flow graph may be determined by selecting a partition configuration having a desired characteristic, such as a smallest latency or highest energy efficiency,  and para [0028] 
    PNG
    media_image1.png
    87
    455
    media_image1.png
    Greyscale
).
Regarding Claim 15,
Che and Lai teach the neural network computing method of claim 13. Lai further teaches further comprising: when a graphics processing unit (para [0005] The plurality of processors including a multi-core graphics processing unit (GPU) and a multi-core central processing unit (CPU).) is included in the operation path, adding a data layout before an operation of the graphics processing unit (para [0030] The transformation of the original node into multiple new sub-nodes and the arrangement of a new DAG computation model based on the multiple new sub-nodes may then allow multiple hardware resources (i.e., CPU, GPU, etc.) to be simultaneously utilized in the computation of the new DAG computation model.).
Che and Lai are analogous because they are both directed towards directed acyclic graphs (DAG) for neural networks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the DAG of Che with the compilation of Lai.
Doing so would allow for arranging and constructing the DAG to have a more optimized dependency model. This is done to improve efficiency and decrease processing time of the DAG model (Lai para [0066]).
Regarding Claim 16,
Che and Lai teach the neural network computing method of claim 13. Che further teaches further comprising:  20when the first hardware computing device is included in the operation path, adding an input/weight rearrangement before an operation of the first hardware computing device (para [0034] During the deployment of a system, such as a system represented by the data flow graph 500, the data flow graph structure and trained weights for the nodes that may be included in the edge device, the node 504 to 518 in this example, may be stored on the edge device. The entire data flow graph structure and trained weights may be stored in the cloud where the entire data flow graph structure may be processed.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Che/Lai, as applied above, and further in view of Lee et al. (US-20190340010-A1).
Regarding Claim 14,
Che and Lai teach the neural network computing method of claim 13. 
	Che and Lai do not explicitly disclose
further comprising: when a digital signal processor is included in the operation path, performing quantization before an operation of the digital signal processor or performing dequantization after the operation of the digital signal processor.
	However, Lee (US 20190340010 A1) teaches
	when a digital signal processor is included in the operation path (para [0023] The various components of device 100 listed above are embodied in hardware, software, firmware or a combination thereof, including one or more signal processing and/or application specific integrated circuits (ASICs).), performing quantization before an operation of the digital signal processor or performing dequantization after the operation of the digital signal processor (para [0086] Referring back to FIG. 9, the quantization module 902 produces the quantized versions of values or produces quantization parameters of other values for quantization during the runtime of the neural processor circuit 218. The values to be quantized by the quantization module 902 includes, among others, kernel coefficients (or palletized representative coefficients) and convolution bias.).
Che, Lai, and Lee are analogous because they are directed towards neural networks represented as DAGs.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural networks of Che and Lai with the quantization of Lee.
	Doing so would allow for compressing the weights of a neural network through quantization. Compression allow for less memory utilization and improves with scaling (Lee para [0086]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burger et al. (US 20190340492 A1) – discloses dividing a neural network into portions by a compiler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121